DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see Response to Office Action mailed 2 February 2022, filed 11 April 2022, with respect to Claim Rejections under 35 USC §112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §112 of Claims 3 and 5 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 2 February 2022, filed 11 April 2022, with respect to Claim Rejections under 35 USC §102 and §103 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §102 and §103 of Claims 1, and 3-5 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: While determining changes in multiple images created by physical optical splitters such as Koneky et al. (US 2019/0295237 A1) are known, the specific portion of the specific split images used to determine the specific positional shift as required by the claims has not been found in the prior art.  Examiner also directs Applicant’s attention to Tsubaki (US 2020/0326609 A1) which does not appear have an date before the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482